MEMORANDUM**
Robert Douglass Lefort appeals pro se following the district court’s denial of a Federal Rule of Civil Procedure 59 motion, which it construed as a Rule 60(b) motion for reconsideration.1 We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court denied Lefort’s request for an extension of time to file a habeas corpus petition and summarily dismissed the action without prejudice. Le-fort has not addressed the propriety of the district court’s decision in his opening brief and has, therefore, waived the issue. See United States v. Vought, 69 F.3d 1498, 1501 (9th Cir.1995). Moreover, we see no error. See School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
To the extent that Lefort attempts to raise other issues on appeal, we decline to consider those contentions because the district court never had an opportunity to rule on them. See Dodd v. Hood River County, 59 F.3d 852, 863 (9th Cir.1995) (noting that the court of appeals generally “does not consider an issue not passed upon below”).
Because the district court dismissed this action without prejudice, Lefort is not foreclosed from properly asserting his claims in the district court. All pending motions are denied.
AFFIRMED.

. Lefort appears to be civilly committed to the custody of the California Department of Mental Health as a sexually violent predator. No respondent appeared before the district court or this court.


 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.